




Exhibit 10.13


LENNOX INTERNATIONAL INC.
Long-Term Incentive Award Agreement
U.S. Employees - Vice President and Above


THIS AGREEMENT (“Agreement”) is made as of December 12, 2014 (the “Award Date”),
by and between Lennox International Inc., a Delaware corporation (the
“Company”), and __________ (“Participant”).


The Company has adopted the Lennox International Inc. 2010 Incentive Plan, as
amended and restated (the “Plan”), the terms of which are incorporated by
reference and made a part of this Agreement, for the benefit of eligible
employees, directors, consultants or advisors of the Company and its
Subsidiaries (together, “LII”). Capitalized terms used and not otherwise defined
in this Agreement have the meanings set forth in the Plan.


Pursuant to the Plan, the Committee, which has responsibility for administering
the Plan, has determined that it is in the interest of the Company and its
stockholders to make the awards provided in this Agreement in order to increase
Participant's personal interest in the continued success and progress of the
Company, to foster and enhance the long-term profitability of the Company for
the benefit of its shareholders by offering the incentive of long-term rewards,
and to encourage Participant to remain in the employ of LII.


The Company and Participant therefore agree as follows:


1.    Grant of Awards. Subject to the terms and conditions in this Agreement,
the Company grants to Participant on the Award Date:


(a)    PSU Award - for the period beginning on January 1, 2015 and ending on
December 31, 2017 (the “Performance Period”), an award of __________ performance
share units (“PSUs” and such award, the “PSU Award”);


(b)    RSU Award - for the period beginning on December 12, 2014 and ending on
December 12, 2017 (except as provided below, the “Retention Period”), an award
of __________ Restricted Stock Units (“RSUs” and such award, the “RSU Award”);
and


(c)    SAR Award - for the period beginning on December 12, 2014 and ending on
December 12, 2021 (the “SAR Period”), __________ Stock Appreciation Rights
(“SARs” and such award, the “SAR Award”) at a grant price of $__________ per
share of Common Stock (the Fair Market Value of a share of Common Stock on the
date of grant).


1.
Conditions for Vesting.



(a)    PSU Award - Fifty percent (50%) of the PSU Award is based upon
achievement of core net income growth rate performance goals (“Net Income”) for
the Performance Period, and fifty percent (50%) of the PSU Award is based upon
achievement of return on invested capital performance goals (“ROIC”) for the
Performance Period. Subject to Section 5 of this Agreement, at the end of the
Performance Period, the Committee will evaluate the Company’s attained levels of
performance with respect to Core Net Income and ROIC to determine the number of
whole PSUs earned, if any, by Participant (the “Earned PSUs”). The Committee
will determine Participant's total Earned PSUs for such period by reference to
the following performance matrix:




--------------------------------------------------------------------------------






PSU Award - Performance Goals
 
Threshold
Target
Maximum
Earned PSUs
Payout Levels
50%
100%
200%
Core Net Income: 3-year compound annual growth rate
6%
12%
22%
ROIC: 3-year weighted average*
14%
20%
26%



*lowest-year ROIC weighted 20%, remaining years weighted 40% each


If, at the end of the Performance Period, the threshold, target or maximum
performance goal has been attained for either or both Core Net Income or ROIC,
Participant will vest in Earned PSUs as provided in the matrix. If the attained
level of performance for either goal is between the threshold and target, or
between target and maximum, Earned PSUs will be determined by linear
interpolation.


(b)    RSU Award - Subject to Section 5 of this Agreement, at the end of the
Retention Period, the RSU Award will vest (the “Earned RSUs”). If the last day
of the Retention Period is not a day on which shares of Common Stock are traded
on a U.S. national securities exchange or quoted in an inter-dealer quotation
system, then the Retention Period will end on the last preceding day on which
sales of shares of Common Stock were reported.


(c)    SAR Award - Subject to Section 5 of this Agreement, the SAR Award may be
exercised only to the extent the SAR Award has become vested (the “Earned SARs”)
according to the following schedule:
 
Date             SARs Vested
December 12, 2015    33 1/3%
December 12, 2016    66 2/3%
December 12, 2017    100%




Earned SARs may be exercised in whole or in part at any time until expiration of
the SAR Period, subject to Section 5 of this Agreement.


3.    Method and Time of Payment.


(a)    PSU Award - Except as otherwise provided in Section 5, Earned PSUs will
be paid within 2.5 months following the end of the Performance Period, minus any
shares of Common Stock withheld for taxes pursuant to Section 4 below. Earned
PSUs will be paid in the form of the nearest number of whole shares of Common
Stock which is equal to or less than the Earned PSUs determined by the reference
to the performance matrix specified in Section 2(a) above.


(b)    RSU Awards - Except as otherwise provided in Section 5, Earned RSUs will
be paid within 30 days following the end of the Retention Period. Earned RSUs
will be paid in whole shares of Common Stock equal to the number of Earned RSUs,
minus any shares of Common Stock withheld for taxes pursuant to Section 4 below.






--------------------------------------------------------------------------------




(c)    SAR Award - Subject to withholding for taxes pursuant to Section 4 below,
within 30 days of the date of exercise, the Company will deliver to Participant
for each Earned SAR that is being exercised (“Exercised SAR”) a number of shares
of Common Stock, in the form of the nearest number of whole shares of Common
Stock, equal to the excess (if any) of the most recent publicly quoted sale
price of a share of Common Stock at the time of exercise over the grant price of
the SAR on the Award Date. If on the last day of the SAR Period (i) the Fair
Market Value of a share of Common Stock exceeds the grant price of the SAR on
the Award Date, (ii) Participant has not exercised the Earned SARs and (iii) the
SAR Award has not otherwise been cancelled, then the Earned SARs will be deemed
to have been exercised by Participant as of such day, and the Company will
settle the Exercised SARs in accordance with this Section 3(c).


4.    Withholding for Taxes. Participant acknowledges and agrees that the
Company may deduct from the shares of Common Stock otherwise deliverable in
connection with Earned PSUs, Earned RSUs and Exercised SARs a number of whole
shares of Common Stock (in the case of Earned PSUs and Earned RSUs, valued at
the Fair Market Value of Common Stock on the date of distribution of the Earned
PSUs and Earned RSUs; in the case of Earned SARs, valued at the most recent
publicly quoted sale price of Common Stock at the time of exercise of the Earned
SARs) that is equal to no more than the minimum statutory amount of all Federal,
state and local taxes required to be withheld by the Company in connection with
such delivery, as determined by the Company.


5.    Termination of Employment. Unless otherwise determined by the Committee in
its sole discretion, the PSU Award, the RSU Award and the SAR Award will
terminate at the times specified below:


(a)    If, prior to the end of the Performance Period, Retention Period or SAR
Period, Participant is terminated by LII for Cause (as defined in any applicable
employment agreement between LII and Participant or as determined by the
Committee in its sole discretion in the absence of any such employment
agreement), then, immediately after Participant’s termination, the PSU Award,
RSU Award or SAR Award will be cancelled.


(b)    If, prior to the end of the Performance Period, Retention Period or SAR
Period, Participant terminates employment with LII voluntarily or Participant’s
employment with LII is terminated by LII not for Cause, then, (i) immediately
after Participant’s termination, the PSU Award or RSU Award will be cancelled,
and (ii) immediately after Participant’s termination, the Earned SARs will
continue to be exercisable subject to the SAR Period for 90 days following
Participant’s termination, and the remainder of the SAR Award will be cancelled.


(c)    If, prior to the end of the SAR Period, Participant’s employment with LII
is terminated by LII for any reason within one year following a Change in
Control, then the Earned SARs will continue to be exercisable subject to the SAR
Period for 90 days following Participant’s termination, and the remainder of the
SAR Award will be cancelled.


(d)    If, prior to the end of the Performance Period, Retention Period or SAR
Period, Participant’s employment with LII terminates by reason of Participant’s
retirement, and in connection with such termination of employment (i)
Participant is at least 65 years of age, (ii) Participant is at least 62 years
of age and has achieved at least 10 years of service with LII or (iii) the
number of years of service Participant has achieved with LII plus Participant’s
age equals at least 80, then (x) Participant will earn a pro rata amount of the
PSU Award based upon the Company’s attainment of its performance goals in
accordance with the performance matrix described in Section 2(a) above,
determined at the end of the Performance Period, and




--------------------------------------------------------------------------------




the remainder of the PSU Award will be cancelled, (y) Participant will earn a
pro rata amount of the RSU Award based upon the portion of the Retention Period
during which Participant served as an employee of LII, determined as of the date
of such retirement, and the remainder of the RSU Award will be cancelled, and
(z) the Earned SARs will continue to be exercisable for the remainder of the SAR
Period, and the remainder of the SAR Award will be cancelled. In the case of the
PSU Award, any pro rata amount earned will be payable within 2.5 months after
the end of the Performance Period, and in the case of the RSU Award, any pro
rata amount earned will be payable within 30 days after the end of the Retention
Period.


(e)    If, prior to the end of the Performance Period, Retention Period or SAR
Period, Participant dies or incurs a Disability, then (i) Participant, or in the
event of Participant’s death, Participant’s beneficiary, will earn a pro rata
amount of the PSU Award based upon the Company’s attainment of its performance
goals in accordance with the performance matrix described in Section 2(a) above
(as determined in the sole discretion of the Committee), determined as of the
date of death or Disability, and the remainder of the PSU Award will be
cancelled, (ii) Participant, or in the event of Participant’s death,
Participant’s beneficiary, will earn a pro rata amount of the RSU Award based
upon the portion of the Retention Period during which Participant served as an
employee of LII, determined as of the date of death or Disability, and the
remainder of the RSU Award will be cancelled, and (iii) the SAR Award will
become fully vested and exercisable and will continue to be exercisable for the
remainder of the SAR Period. Any pro rata amounts earned will be payable within
2.5 months after the date of death or Disability.


6.    No Stockholder Rights. Participant will not be deemed for any purpose,
including voting rights and dividends or dividend equivalents, to be, or to have
any of the rights of, a stockholder of the Company with respect to any shares of
Common Stock as to which the PSU Award, the RSU Award or the SAR Award relate
until such shares are issued to Participant by the Company. The existence of
this Agreement will not affect the right or power of the Company or its
stockholders to accomplish any corporate act.


7.    Restrictions Imposed by Law. Participant agrees that the Company will not
be obligated to deliver any shares of Common Stock if counsel to the Company
determines that such delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Common Stock may be listed or quoted. The Company will not be obligated to
take any affirmative action to cause the delivery of shares of Common Stock to
comply with any such law, rule, regulation or agreement.


8.    Notice. Unless the Company notifies Participant in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement must be in writing and delivered personally or by first class mail,
postage prepaid, to the following address:


Lennox International Inc.
c/o Corporate Secretary
2140 Lake Park Boulevard
Richardson, Texas 75080


Any notice or other communication to Participant with respect to this Agreement
must be in writing and delivered personally, or sent electronically to
Participant or by first class mail, postage prepaid, to Participant's address as
listed in the records of the Company on the Award Date, unless the Company has
received written notification from Participant of a change of address.






--------------------------------------------------------------------------------




9.    Amendment. This Agreement may be supplemented or amended from time to time
as approved by the Committee as contemplated by Section 4.2 of the Plan.


10.    Participant Employment. Nothing contained in this Agreement, and no
action of the Company or the Committee, will confer or be construed to confer on
Participant any right to continue in the employ of LII or interfere in any way
with the right of LII to terminate Participant's employment at any time, with or
without cause, subject, however, to the provisions of any employment agreement
between Participant and LII.


11.    Governing Law. This Agreement is governed by Delaware law.


12.    Construction. This Agreement is entered into, and the PSU Award, RSU
Award and SAR Award are granted, pursuant to the Plan and are governed by and
construed in accordance with the Plan and the administrative interpretations
adopted under the Plan. In the event of any inconsistency between the terms of
the Plan and this Agreement, the terms of the Plan will control.


13.    Entire Agreement. Subject to the provisions of any applicable written
employment agreement or change in control agreement between Participant and LII,
this Agreement contains the entire agreement between the parties to this
Agreement with respect to the PSU Award, the RSU Award and the SAR Award and
replaces and makes null and void any prior agreements, oral or written, between
Participant and the Company regarding the PSU Award, the RSU Award and the SAR
Award.


14.    Participant Acceptance. Participant must accept the terms and conditions
of this Agreement by electronic signature or by signing in the space below and
returning a signed copy to the Company.
    
ACCEPTED:


Signed: _________________________________________
«First» «Last»


Date: _________________________________________
    




